UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

MAYTAG CORPORATION,
Plaintiff-Appellee,

v.
                                                                       No. 96-1224
MARY E. CLARKSON; ROBERT A.
CLARKSON,
Defendants-Appellants.

Appeal from the United States District Court
for the District of South Carolina, at Columbia.
Dennis W. Shedd, District Judge.
(CA-95-335-3-19)

Submitted: August 22, 1996

Decided: September 13, 1996

Before RUSSELL, HALL, and WILLIAMS, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

S. Jahue Moore, KIRKLAND, WILSON, MOORE, ALLEN, TAY-
LOR & O'DAY, P.A., West Columbia, South Carolina, for Appel-
lants. H. Simmons Tate, Jr., Manton M. Grier, Hamilton Osborne, Jr.,
SINKLER & BOYD, P.A., Columbia, South Carolina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Robert A. and Mary E. Clarkson appeal from the district court's
order granting summary judgment for Maytag Corporation in its
action seeking to set aside allegedly fraudulent conveyances. On
appeal, the Clarksons challenge only the portion of the district court's
order finding that Robert's conveyance of the marital home to Mary
was fraudulent. We find that summary judgment was appropriate;
consequently, we affirm.

The Clarksons are married and live at 115 Old Sawmill Trail in
Chapin, South Carolina, a property Robert bought in 1988 for
$212,000. After becoming indebted to Maytag Corporation for
$1,500,000, Robert conveyed the home to Mary. The deed recited
consideration of $5 and love and affection. Mary paid off the existing
loan of $117,716.05 and obtained a new loan of $118,000. With the
new financing, the monthly mortgage payment decreased from $2038
to under $800.

In December 1994, Maytag obtained a judgment for $1,500,000
against Robert, and in February 1996, Maytag filed this action against
Robert and Mary Clarkson, seeking to have several allegedly fraudu-
lent conveyances set aside, including the conveyance of the marital
home to Mary. The district court granted partial summary judgment
for Maytag and set aside several of the conveyances, including the
conveyance of 115 Old Sawmill Trail to Mary. On appeal, the Clark-
sons challenge only the portion of the district court's summary judg-
ment order setting aside the conveyance of 115 Old Sawmill Trail.

This court reviews de novo district court orders granting or denying
summary judgment. Shaw v. Stroud, 13 F.3d 791, 798 (4th Cir.), cert.
denied, ___ U.S. ___, 63 U.S.L.W. 3222, and cert. denied, 63
U.S.L.W. 3257 (U.S. Oct. 3, 1994) (Nos. 93-1893, 94-9). District

                    2
courts may enter summary judgment only where there is no genuine
issue of material fact and the movant is entitled to judgment as a mat-
ter of law. Miller v. Leathers, 913 F.3d 1085, 1087 (4th Cir. 1990)(in
banc), cert. denied, 498 U.S. 1109 (1991).

South Carolina law prohibits fraudulent conveyances to avoid cred-
itors. S.C. Code Ann. § 27-23-10 (Law. Co-op. 1991). A conveyance
will be set aside under this statute if one of two conditions exists:

          First, even though a conveyance is made for valuable con-
          sideration, it will be set aside if it is made by the grantor
          with actual intent to defraud and that intent is imputable to
          the grantee. . . . Second, where the transfer is made without
          consideration and the transferor retains insufficient property
          to meet his debts, the transfer will be set aside regardless of
          the intent of the debtor or the transferee.

NCNB Nat'l Bank of North Carolina v. Tiller, 814 F.2d 931, 938 (4th
Cir. 1987), overruled on other grounds by Busby v. Crown Supply,
Inc., 896 F.2d 833 (4th Cir. 1990). The Clarksons challenge the dis-
trict court's finding that the transfer of 115 Old Sawmill Trail was
void for lack of consideration.

Generally, if a property's value exceeds the amount of debt owed
on the property, then a transferee's agreement to pay off the encum-
brances is not valuable consideration as against the transferor's credi-
tors. First Nat'l Bank of Omaha v. First Cadco Corp., 203 N.W.2d
770, 779 (Neb. 1973); see also United States v. Chapman, 756 F.2d
1237, 1241 n.3 (5th Cir. 1985) (transfer may be fraudulent as to credi-
tor where only consideration is assumption of mortgage which is sub-
stantially less than value of property); cf. Dufresne v. Regency Realty,
Inc., 366 S.E.2d 256, 258 (S.C. Ct. App. 1987) (transfer of corporate
assets deemed void where consideration paid was substantially less
than value of assets). Here, it is undisputed that the consideration
Mary gave for 115 Old Sawmill Trail was assumption of a mortgage
debt of approximately $118,000. Six years earlier, Robert bought the
property for $212,000--nearly double the value of the consideration
Mary paid. Because the value of the transferred property was substan-
tially greater than the consideration paid, the district court properly

                    3
concluded that the transfer was fraudulent for purposes of S.C. Code
Ann. § 27-23-10 and set aside the transfer.

For these reasons, we affirm the district court's order granting sum-
mary judgment for Maytag and setting aside the conveyance of 115
Old Sawmill Trail. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.

AFFIRMED

                    4